Citation Nr: 0617386	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  02-09 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from May to December 1965.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
in January 2002, which denied the claim.

When the case was previously before the Board, the Board 
remanded the issue of PTSD for additional development.  That 
development has been completed to the extent possible, and 
the case returned to the Board for further consideration of 
the veteran's appeal.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in January 
2003, a transcript of which is on record.


FINDING OF FACT

The preponderance of the evidence on file does not show that 
the veteran has an acceptable diagnosis of PTSD related to a 
stressor during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.9, 
4.125(a), 4.127 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

In this case, in letters dated October 2001 and May 2004, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for service 
connection for PTSD, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence that pertains 
to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as an May 2002 
Statement of the Case (SOC), a June 2005 Supplemental 
Statement of the Case (SSOC), and SSOCs from September and 
November 2005.  These documents provided them with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, he was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports, as well as lay statements, 
service personnel records, a hearing transcript, and records 
from the Social Security Administration.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims).

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, service personnel records, VA medical records, VA 
examination reports, and private medical records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim for service connection and what the 
evidence in the claims file shows, or fails to show, with 
respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A personality disorder is not a disability for VA 
compensation purposes, and provides no basis for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. 
Principi, 3 Vet. App. 439 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.

When the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Routen v. Brown, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied 525 U.S. 962 (1998) (although the 
veteran is competent to provide evidence of observable 
symptomatology, his statement regarding etiology is not 
probative because he is not competent to provide such 
evidence); see also Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, 
nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  Consequently, his contentions 
cannot constitute competent medical evidence.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

In the instant case, the veteran claims to have PTSD as a 
result of prejudice and discriminatory treatment experienced 
during interactions with First Sergeant M. at Castle Air 
Force Base, in California during the latter part of 1965.

As an initial matter, the Board finds that the veteran did 
not serve in combat while in service.  The veteran's service 
personnel records indicate a very brief period of service at 
Lackland Air Force Base in Texas and Castle Air Force Base in 
California.  No combat citations are recorded.  The military 
occupational specialty listed on the veteran's DD Form 214 
indicates he was an air policeman and other personnel records 
indicate service as a security guard.  As combat status is 
not shown, the veteran's assertions of service stressors are 
not sufficient to establish their occurrence.  Rather, a 
service stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
Under DSM- IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen, supra.

In a letter dated November 2001, the veteran indicated that 
he received non-judicial disciplinary action from First 
Sergeant M.  The veteran added that he "felt his prejudice."  
He then stated he was assigned menial jobs after being 
demoted.  Further, he stated that First Sergeant M. was 
trying to serve him with a dishonorable discharge, until a 
chaplain arranged an honorable discharge.  He concluded that 
his life has "been hell" ever since.  The veteran described 
feelings of humiliation, embarrassment, and shame for coming 
home so soon.  He then expressed that he desired to fight for 
his country in Vietnam.  In correspondence received in 
September 2003, the veteran added that his discharge 
separated him from his friend and caused despair and suicidal 
ideations.  In testimony during his January 2003 Travel Board 
hearing, the veteran implied that he was demoted because 
First Sergeant M, a Hispanic, did not like blacks.

Service personnel records paint a different picture of the 
circumstances surrounding the veteran's discharge.  The 
veteran received a letter of reprimand for failing to attend 
a dental appointment in October 1965.  In November 1965, 
disciplinary action was imposed.  A suspended 30 day 
correctional custody sentence was ordered, in part due to the 
veteran's failure to attend classes.  In response to 
disciplinary action, the veteran wrote a November 1965 appeal 
where he indicated that explanations for his failure to 
attend training class were a painful tooth filling, residuals 
from an off duty abdominal injury, and being told to leave 
class by a Dr. W.  This letter made no mention of incidents 
or conflicts with First Sergeant M.  Regardless, the 
disciplinary action was upheld.

A psychiatric re-evaluation, dated November 1965, recommended 
separation on the basis of a chronic character disorder.  A 
discharge proposal, dated December 1965, indicates that the 
veteran was to be discharged early for an "unstable 
personality."  This discharge was based on a medical 
diagnosis of a chronic emotionally unstable personality, 
moderately severe, with marked impairment for military duty.  
In addition, the commanding officer who issued the discharge 
noted receipt of letters of indebtedness, the veteran's 
failure to attend formations, the veteran's failure to attend 
a scheduled dental appointment, failure to attend classes, 
and frequent-unproductive counseling.  Other service 
personnel records are consistent with this letter.  The Board 
observes that there is no record of any conflicts with First 
Sergeant M.  These records are contemporaneous to the alleged 
events described by the veteran to have resulted in PTSD, but 
they are not consistent with claimed incidents of prejudice, 
discriminatory animus, or mistreatment having occurred.  
Including service personnel records, the Board finds that 
there is no credible evidence to validate the veteran's 
claimed stressor.

Service medical records indicate the veteran was diagnosed 
with an unstable personality in September 1965.  Outpatient 
notes from this time indicate the veteran, who had a past 
history described as "turbulent," complained of being 
nervous and doing "crazy things," such as burning his 
initials in his arm with a cigarette.  He had financial 
problems, and had a quick temper.  He was noted to have 
married at age 17, to have fathered children by two different 
women, and to have held 17 jobs during the course of a single 
year, leaving each because he didn't like being told what to 
do.  He was diagnosed with an emotionally unstable 
personality.  This diagnosis was again reflected on his 
separation examination report from November 1965, at which 
time it is noted, incidentally, that the veteran denied 
depression, excessive worry or nervousness.  As stated above, 
a personality disorder is not a disability for VA 
compensation purposes.  38 C.F.R. § 3.303(c), 4.9, 4.127 
(2005).  

The veteran testified during his January 2003 Travel Board 
hearing that he had no psychiatric symptoms during service, 
but did have such symptoms about six months following 
service.  He added that he started seeing a private 
psychologist in about 1995 or 1996.  Comparing his testimony 
to the competent medical evidence of record, the Board 
observes that the first indication of any mental disorder 
appears in private outpatient records from January 1997, over 
thirty years following the veteran's discharge from service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service 
constitutes probative evidence against the claim.).  Both 
private and VA outpatient records indicate diagnoses of 
depression or major depressive disorder, for which the 
veteran was prescribed medication.

Notwithstanding the fact that there was no evidence of PTSD 
in service or for many years thereafter, and no evidence to 
support the occurrence of a credible stressor in service, a 
private physician rendered a diagnosis of PTSD in October 
2001.  However, this private physician does not attribute 
this diagnosis to military service or to any specific 
stressor.  Thus, the diagnosis of PTSD based upon on 
unverified stressor is not probative.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (a medical opinion that is based on 
the veteran's recitation of medical and service history, and 
not his documented history, is not probative).  Moreover, 
December 2001 treatment notes from this same physician 
indicate a diagnosis of recurrent and severe depressive 
disorder, not PTSD.

As described above, there is no probative evidence to support 
a relationship between the veteran's claimed PTSD and 
military service.  There is, however, probative evidence 
against such a relationship.  In an August 2005 VA PTSD 
examination, the examiner noted review of the claims file and 
recorded pertinent past service and medical history.  The 
examiner noted a history of anxiety and depression, but found 
no factual basis to support the veteran's claims of a 
stressor.  He found that the veteran did not meet the 
diagnostic criteria for PTSD.  Based upon his examination and 
the evidence of record, the examiner concluded that there was 
no nexus between the veteran's condition and service because 
PTSD was not proven.  Instead, the examiner diagnosed the 
veteran with depressive disorder.  This opinion is highly 
probative, as it was based on a thorough review of the claims 
file and a comprehensive analysis of the veteran's history 
and present condition.

In summary, the veteran was not exposed to a verifiable 
stressor in service and did not display manifestations of any 
psychiatric condition for many years thereafter.  In 
addition, the competent medical evidence reflects that his 
current psychiatric condition is not properly characterized 
as PTSD.

The Board finds that the weight of the evidence does not show 
that the veteran has PTSD due to service.  As the 
preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


